          Case 1:19-cv-10342-PGG Document 19 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Hughrich Enterprises, LLC,

                                Plaintiff,
                                                                        ORDER
              v.
                                                                 19 Civ. 10342 (PGG)
GBG USA INC.,

                                Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                As discussed during the status conference on August 6, 2020, Plaintiff will

submit a letter by August 13, 2020, demonstrating that this Court has subject matter jurisdiction

pursuant to diversity of citizenship. In connection with its letter, Plaintiff will file a declaration

from Arthur Levine – who the Court understands to be a member of Hughrich Enterprises, LLC

– setting forth the relevant details concerning Hughrich Enterprises, LLC, including the number

and identities of its members and where said members reside. This declaration will also be filed

by August 13, 2020.

                Any submission by Defendant concerning this issue is due by August 20, 2020.

Dated: New York, New York
       August 8, 2020
